DETAILED ACTION
	Claims 1 and 9 are amended. Claims 1-16 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S. Patent Application Publication No. 20180263689) in view of Cosman (U.S. Patent No. 9717552) and in further view of Subramaniam (U.S. Patent Application Publication No. 20100211070).
	Regarding claims 1 and 9, Govari teaches a system and method for body tissue ablation (abstract; the method is inherent through use of the system), the system comprising: a memory, which is configured to store a value of target amount of ablation energy needed to create a specified lesion in tissue in a body of a patient ([0031], [0041-0043]; it is stated that the system comprises a processor 46 to perform a multitude of algorithms including providing ablation power to a probe): an ablation probe 
	Govari does not teach the processor configured to apply the ablation signal to the tissue with the target amount of ablation energy during a smallest time duration permitted within a defined maximum-power constraint to achieve the specified lesion while monitoring tissue temperature and controlling irrigation.
	Cosman, in a similar field of endeavor, teaches the processor configured to apply the ablation signal to the tissue with the target amount of ablation energy during a smallest time duration permitted within a defined maximum-power constraint to achieve the specified lesion while monitoring tissue temperature and controlling irrigation (Col. 43-44, lines 29-51; Fig. 5).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari to where the processor is configured to apply the ablation signal to the tissue with the target amount of ablation energy during a smallest time duration permitted within a defined maximum-power constraint to achieve the specified lesion while monitoring tissue temperature and controlling irrigation as taught by Cosman in order to ensure for the prevention of unwanted overheating of tissue, thus increasing the safety of the system and the method of using the system.
	Govari and Cosman do not teach wherein power is only modified when irrigation is insufficient to maintain a preset temperature range.
	Subramaniam, in a similar field of endeavor, teaches wherein power is only modified when irrigation is insufficient to maintain a preset temperature range ([0023]).

Regarding claims 2 and 10, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
Govari further teaches using the processor to apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitoring a temperature in the vicinity of the tissue ([0031]; Fig. 2, 4, elements 28, 94); and if the monitored temperature exceeds a defined maximum temperature limit, increasing a flow of the irrigation fluid (Fig. 4, elements 94, 112).
Regarding claims 3 and 11, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
Govari further teaches if the monitored temperature exceeds the defined maximum-temperature limit but the flow of the irrigation fluid exceeds a defined maximum-flow limit, reducing a power of the ablation signal and extending the time duration of the ablation signal (Fig. 4, elements 94, 108, 110, 112, 114; no order is specified in this claim, so the broadest reasonable interpretation is used when analyzing. From element 94 to element 114, temperature is measured to be greater than the target temperature, irrigation flow rate is measured to be greater than the idle irrigation flow rate. In addition, if the power is not equal to the target power in 114, then this would require the method to go back to step 112 where power has already been reduced per steps 108 and 110. Power is defined to be energy per unit of time (i.e. Joule/second). When combined with Cosman and using the termination criteria of total energy delivered (Col. 71, lines 18-35), then ablation time would have to increase as less 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Subramaniam to include a termination criteria of total energy delivered as taught by Cosman in order to ensure that unwanted extra energy would not be delivered to the treatment area, thus allowing for the prevention of unwanted damage to the tissue.
Regarding claims 4 and 12, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
	Govari and Subramaniam do not teach wherein the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue.
Cosman further teaches wherein the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue (Col. 70-71, lines 62-15; Fig. 5, element 515).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Subramaniam to where the monitored temperature is the temperature of an electrode that delivers the ablation signal to the tissue as taught by Cosman in order to allow the user to monitor the temperature such that no overheating of tissue would occur.
Regarding claims 5 and 13, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
	Govari and Subramaniam do not teach wherein the processor is further configured to control the generator to extend a duration of ablation until the preset amount of ablation energy to be applied to the tissue is reached.
Cosman further teaches wherein the processor is further configured to control the generator to extend a duration of ablation until the preset amount of ablation energy to be applied to the tissue is reached (Col. 43-44, lines 29-51; Fig. 5).

Regarding claims 6 and 14, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
Govari further teaches during application of the ablation signal: apply irrigation fluid in a vicinity of the tissue (Abstract; Fig. 4, elements 94, 112); monitor a temperature in the vicinity of the tissue ([0031]; Fig. 2, 4, elements 28, 94); and if the monitored temperature exceeds a defined maximum temperature limit, decrease a power of the ablation signal to keep the temperature at the maximum-temperature limit up to a given tolerance (Fig. 3, 4, elements 98, 108, 110). 
Regarding claims 7 and 15, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
Govari further teaches wherein the processor is further configured to, during application of the ablation signal, if the power of the ablation signal is decreasing, increasing an irrigation flow to reduce the temperature below the maximum-temperature limit and subsequently increasing the power of the ablation signal to the maximum-power target ([0061-0067]; Fig. 4, elements 108, 110, 112, 114).
	Regarding claims 8 and 16, the combination of Govari, Cosman, and Subramaniam teaches all the elements of the claimed invention as stated above.
	Govari and Subramaniam do not teach wherein the processor is further configured to, if the target amount of ablation energy is not met during the time duration permitted, stop the ablation signal.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Govari and Subramaniam to where the processor is further configured to, if the target amount of ablation energy is not met during the time duration permitted, stop the ablation signal as taught by Cosman in order to ensure that no unwanted energy would be transferred to the tissue, thus allowing for the prevention of unwanted damage to the tissue.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 09/01/2021, with respect to the rejections of claims 1 and 9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Govari ‘689 and Subramaniam ‘070.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794